THE STATE OF SOUTH CAROLINA
                         In The Court of Appeals

             Richard Ralph and Eugenia Ralph, Appellants,

             v.

             Paul Dennis McLaughlin and Susan Rode McLaughlin,
             Respondents.

             Appellate Case No. 2017-000866



                        Appeal From Charleston County
                     Roger M. Young, Sr., Circuit Court Judge


                              Opinion No. 5681
                   Heard May 15, 2019 – Filed August 21, 2019


                         REVERSED AND REMANDED


             G. Dana Sinkler, of Gibbs & Holmes, of Wadmalaw
             Island, and Ainsley Fisher Tillman, of Ford Wallace
             Thomson LLC, of Charleston, both for Appellants.

             George Hamlin O'Kelley, III, of Buist Byars & Taylor,
             LLC, of Mt. Pleasant, for Respondents.


GEATHERS, J.: This case involves a property dispute on Seabrook Island between
neighbors Richard and Eugenia Ralph ("the Ralphs"), and Paul and Susan
McLaughlin ("the McLaughlins"). The dispute in question concerns the destruction
of a drainage easement by the McLaughlins that, the Ralphs allege, exacerbated
drainage issues on the Ralphs' property. At trial, the jury found for the Ralphs on
their cause of action for trespass and awarded them $1,000 in nominal damages. On
appeal, the Ralphs argue the circuit court erred in 1) failing to apply the rulings and
factual determinations from a previous grant of summary judgment to a third-party
defendant as the law of the case; 2) entering a directed verdict for the McLaughlins
on the issue of punitive damages; 3) failing to find the McLaughlins trespassed as a
matter of law; and 4) failing to grant the Ralphs a new trial absolute, a new trial nisi
additur, or a new trial on damages. We reverse and remand the case for a new trial
on compensatory damages and punitive damages.

                                       FACTS
       In 1984, E.M. Seabrook, Jr. prepared and recorded a plat depicting blocks 32
and 33 of Seabrook Island ("the Seabrook plat"). In 1987, he similarly prepared and
recorded a second plat depicting blocks 32 and 33. To alleviate drainage issues
concerning several lots on block 32, Seabrook established a twenty-foot-wide
drainage easement and a corresponding no-build area across the back of lots 21
through 28, which are reflected in the plats. The plats also reflect a twenty-foot-wide
drainage easement running between the property lines of lots 21 and 22, extending
ten feet into each lot. The drainage easements contained a pipe that began at the
front corner of lot 22, ran down the property line, turned ninety degrees, and
extended across lots 22 through 28 before emptying into a water hazard on the
neighboring golf course.1

      In 1997, the Ralphs purchased lot 23 and recorded their deed, which granted
them the property "with, all and singular, the Rights, Members, Hereditaments and
Appurtenances to the said Premises belonging, or in anywise incident or
appertaining." The deed also indicated the property was subject to "the Covenants,
Conditions, Restrictions, Limitations, Affirmative Obligations and Easements of
Record . . . ." Similarly, in 1998 or 1999, Carroll and Lorraine Gantz ("the Gantzes")
purchased lot 22 and recorded their deed. The Gantzes' deed indicated lot 22 was
subject to "a twenty[-]foot (20') easement for drainage and a ten[-]foot (10')
easement for drainage as shown on the [Seabrook plat]," as well as "the area
designated as 'No Build Area' shown on the [Seabrook plat]."

       In 2002, the Gantzes, predecessors in title to the McLaughlins, approached the
Seabrook Island Property Owners Association ("SIPOA") about eliminating the
twenty-foot drainage easement and no-build area on the back of lot 22. Thereafter,
SIPOA unanimously voted to give the easement back to the owners of lot 22. On
September 11, 2002, a new plat prepared by Forsberg Engineering ("the Forsberg
plat") entitled "Plat Showing Abandonment of an Existing 20' Drainage Easement


1
    Lots 23 through 28 are downstream from lot 22.
Lot 22, Block 32," was recorded. The Forsberg plat also indicated the current
no-build area was to be abandoned.

       In October 2002, the Gantzes conveyed lot 22 to the McLaughlins, and the
deed was recorded. The legal description of the property indicated that it remained
subject to the ten-foot drainage easement depicted in the Forsberg plat and "all
Restrictions, Covenants, Easements, Rights-of-Way, Matters and Conditions of
record affecting said property . . . ." Mr. McLaughlin indicated he never discussed
the twenty-foot easement with the Gantzes or SIPOA prior to closing, but he
maintained that the real estate agent asserted the easement had been abandoned.2
Mr. McLaughlin also testified his closing attorney brought the twenty-foot easement
to his attention before indicating that it had been abandoned, telling him "everything
was appropriate and in order."

      In 2006, the McLaughlins approached SIPOA's Architectural Review Board
about building a house on their property. According to the plans, part of the house
was to be sited over the twenty-foot easement and no-build area. At an August 15,
2006 SIPOA meeting, the preliminary plans were unanimously approved subject to
several stipulations.3 Thereafter, the McLaughlins received a letter from the
administrator of the Architectural Review Board, dated August 18, 2006, stating:

             The Architectural Review Board has approved the
             Preliminary Plans submitted for Block 32 Lot 22,
             Seabrook Island, SC. Please address the following
             comments of the ARB and re-submit plans for Conditional
             Review.

                 1. Owner is to assume all responsibility for the
                    underground drainage line at the 20' drainage
                    easement/driveway.[4]


2
  However, Mr. McLaughlin conceded that the real estate agent had never shown
him any documents concerning the abandonment of the easement.
3
  These stipulations are identical to the comments included in the letter from the
administrator of the Architectural Review Board. See infra.
4
  In a later lawsuit, SIPOA indicated it "defined the 'cost necessary to remove the
easement' to be the cost of re-working the drainage in a manner that maintains the
existing drainage for other related lots, i.e., the cost of installing alternative drainage
in a manner that will not undermine or adversely affect such existing drainage system
'downstream.'" Mr. McLaughlin indicated he understood this to mean the
                2. Owner is to assume all responsibility for the
                   abandoned drainage easement that may contain a
                   pipe.
                3. Property lines must be located prior to any grading
                   because of the Right-Of-Way for the SIPOA 20'
                   drainage easement.

       In June 2007, the McLaughlins received a letter from SIPOA regarding a plan
to address the drainage pipe and eliminate the twenty-foot easement. The Ralphs
received the same letter. After receiving the letter, Mr. Ralph met with John
Thompson, the executive director of SIPOA, to voice his objections regarding any
plans to remove the drainage pipe.

      Over the course of the next year, the McLaughlins sought financing for their
construction, closing on a loan in June 2008. At some point, the McLaughlins
received a call from the chair of the SIPOA legal committee indicating there were
some issues concerning the drainage pipe. On September 22, 2008, Thompson sent
an email to the owners of lots 21 through 28 seeking to schedule a meeting
concerning the easement. The email summarized the dispute surrounding the
easement5 and indicated the drainage pipe was still functioning. The email further
indicated that several neighbors objected to the removal of the pipe due to concerns
over adverse effects it would have on drainage and that SIPOA had hired an
engineer, Robert George, to evaluate the consequences of removing the pipe.6

      The meeting between SIPOA, the McLaughlins, and the affected property
owners was held on September 29, 2008. At the meeting, Mr. George presented his
findings and advised against removing the drainage pipe on lot 22, indicating that
doing so would increase the likelihood of flooding and exacerbate existing drainage
problems. Another meeting was held to discuss the issue on October 1, 2008.
Following the meetings, several emails were exchanged between the affected
property owners and the McLaughlins. In these emails, the property owners
continued to express their concerns about the adverse impact the removal of the pipe


McLaughlins, "bore the financial responsibility of taking care of removing [the pipe]
if [they] wanted to."
5
  In his email, Thompson indicated SIPOA had voted to give the easement back to
the property owners, but only two had chosen "to take the formal action to remove
the easement from the recorded documents at the [c]ounty record[]s office . . . ."
6
   Additionally, the email contained an attached report prepared by Mr. George
advising against the removal of the drainage pipe on lot 22.
would have on their properties, and the McLaughlins adamantly denied the existence
of an easement on their lot. After the McLaughlins and their neighbors failed to
reach an agreement, SIPOA indicated it had exhausted its options. On October 22,
2008, SIPOA sent a letter to the affected property owners indicating that it had
rescinded the May 2002 resolution abandoning the easement.

       On December 5, 2008, the McLaughlins emailed the neighboring property
owners asserting that there was no easement on their property, they had been patient
with SIPOA, and they would begin construction on their home. On December 9,
2008, the McLaughlins authorized their construction team to remove the drainage
pipe. On the same day, SIPOA filed a lawsuit against the McLaughlins seeking a
temporary restraining order to prevent the removal of the pipe.7 However, SIPOA
withdrew the lawsuit two days later on December 11, 2008.8 Following the removal
of the pipe, the McLaughlins built part of their home over the no-build area and the
area formerly containing the pipe.

       On September 30, 2011, the Ralphs filed a complaint9 against the
McLaughlins seeking actual and punitive damages and alleging the McLaughlins
caused flooding and poor drainage on the Ralphs' property by destroying the
drainage easement. On December 6, 2011, the McLaughlins filed an answer and a
third-party complaint against SIPOA alleging reliance on representations by SIPOA.
On February 14, 2014, the Ralphs moved for partial summary judgment on their
trespass claim. The McLaughlins filed a motion for summary judgment on February
19, 2014, and, a day later, SIPOA filed a motion for summary judgment. While
these motions were pending, the Ralphs moved to strike the matter from the docket
pursuant to Rule 40(j) of the South Carolina Rules of Civil Procedure (SCRCP),10
and the parties entered into a consent order striking the case from the docket on June
24, 2014. The Ralphs moved to restore the case to the active docket on May 11,

7
   It is unclear whether the McLaughlins removed the pipe before the filing of the
lawsuit. The lawsuit was filed at 11:40 a.m., and Mr. Ralph testified the pipe was
removed around 2:00 or 3:00 p.m. However, Mr. McLaughlin testified the pipe was
removed before the lawsuit was filed.
8
  In his deposition, Thompson indicated the lawsuit was withdrawn as moot because
the pipe had already been removed.
9
   The Ralphs filed an amended complaint on July 17, 2013, pleading trespass,
punitive damages, and intentional infliction of emotional distress.
10
    Pursuant to Rule 40(j), "[a] party may strike its complaint . . . from any docket one
time as a matter of right, provided that all parties adverse to that claim . . . agree in
writing that it may be stricken . . . ."
2015, and the case was restored by consent order on June 23, 2015, pursuant to Rule
40(j), SCRCP.11

      After the case was restored, the parties refiled their motions for summary
judgment. On May 11, 2016, the Honorable G. Thomas Cooper, Jr.,12 heard all three
motions for summary judgment, denying both the Ralphs' motion and the
McLaughlins' motion. However, Judge Cooper granted SIPOA's motion for
summary judgment, finding there was no evidence to show SIPOA had made any
promises to the McLaughlins and, as a matter of law, the McLaughlins could not
have reasonably relied on SIPOA.

        At trial, the Ralphs presented Howard Yates as an expert in real property.
Yates indicated that he examined the chains of title for the Ralphs and McLaughlins
and opined that both properties became subject to the drainage easement after the
properties were first purchased according to the Seabrook Island plat. Yates
explained the lot owners each held a special property interest in the easement. Yates
further testified SIPOA could not unilaterally abandon the easement, indicating
abandonment would require the consent of everyone who held a special property
interest. Additionally, while Yates conceded that lot 22 was subject to the Forsberg
plat, he maintained that it was still subject to the earlier plats as well. Yates further
testified that determining whether SIPOA had authority to abandon the easement
would require an attorney to look at the deed and plats and that such a review would
only take twenty to thirty minutes.

       The Ralphs also presented Robert George as an expert in civil engineering,
registered land surveying, and storm-water drainage. George testified that the
Ralphs' yard is a trough and the original design for Seabrook Island was meant to
alleviate this issue. George further explained this design was interrupted by the
McLaughlins' removal of the pipe, leading to increased water flow into the Ralphs'
yard, increased "ponding,"13 and poor drainage. Additionally, Mrs. Ralph indicated
the standing water in their yard could reach a depth of eight inches and could take
several days to drain, whereas the water would typically dissipate within a day and
a half before removal of the pipe.


11
   Pursuant to Rule 40(j), "[u]pon being restored, the case shall be placed on the
General Docket and proceed from that date as provided in this rule."
12
   While Judge Cooper ruled on the motions for summary judgment, the rest of the
case was before the Honorable Roger M. Young, Sr.
13
   The term "ponding" was used to describe the accumulation of standing water as a
result of poor surface absorption caused by the high water table on Seabrook Island.
        Concerning damages, the Ralphs estimated their house was worth $775,000
without the backyard ponding issues. After removal of the pipe, both of the Ralphs
testified that they believed the value of their property had dropped by at least
$200,000. The Ralphs also presented Nick Thompson as an expert in commercial
and residential appraisal. Thompson indicated he had trouble appraising the Ralphs'
property because he had not been able to find any sales with a similar problem.
According to Thompson, the lack of comparable sales indicated that either the
Ralphs' drainage problems were unique and a similar situation had never existed
before or property owners with the same problems had not been able to find a buyer.
Thompson then estimated the Ralphs' property had decreased in value by ten, fifty,
or sixty percent. Thompson further indicated he believed the Ralphs' property to be
worth approximately $567,000 before the pipe was removed, opining that the Ralphs
would be lucky to sell their property for half that price afterwards. Additionally,
Mrs. Ralph testified that they had paid Mr. George $17,000 in an attempt to alleviate
the drainage problem, but no solution could be implemented.

       After the Ralphs rested their case, the McLaughlins moved for a directed
verdict on several issues, including punitive damages. The Ralphs argued Mr.
McLaughlin's testimony indicated that he acted with reckless disregard for the rights
of his neighbors.14 The circuit court indicated it did not think punitive damages were
applicable because Mr. McLaughlin believed he had the right to remove the pipe.
Ultimately, the circuit court found, "I don't think he was acting malevolently,
certainly not to the level of clear and convincing, so I'll grant their motion for
punitive damages."

       After this ruling, the Ralphs made two additional arguments in support of
punitive damages. First, the Ralphs argued that, under South Carolina law, a
purchaser is imputed with knowledge of all the other deeds in his chain of title and
the act of digging up the pipe could be construed as willful because the McLaughlins
are presumed to have known the easement ran across their property. The circuit
court responded, "Well, I got to disagree with you on that. That's language in the
deed. I doubt there's probably anybody in this room, including all the lawyers, who
read the deed when they bought their piece of property. They had their lawyer read
it, and it's there." Second, the Ralphs argued the conclusion in Judge Cooper's
unappealed grant of summary judgment—that the McLaughlins could not rely on

14
   Mr. McLaughlin testified he attended the SIPOA meeting where Mr. George
presented his findings, was aware removing the pipe could have adverse effects on
the downstream lots, and proceeded with construction despite the concerns of his
neighbors.
any representations by SIPOA—was the law of the case. As such, the Ralphs argued
this conclusion should be binding, and they should be allowed to argue to the jury
that the removal of the pipe was intentional and punitive damages applied. However,
the circuit court ruled the grant of summary judgment to SIPOA was not binding on
the jury. After dismissing these arguments, the circuit court reiterated that it was
granting the directed verdict on punitive damages.

       The McLaughlins' case centered on the theory that they had justifiably relied
on SIPOA and the purported abandonment of the easement in removing the pipe.
The McLaughlins also testified they had observed significant amounts of standing
water in the Ralphs' yard when visiting their property prior to construction.
Additionally, Mr. McLaughlin explained that when determining where to site their
house, SIPOA's Architectural Review Board required the McLaughlins to preserve
a large oak tree in the middle of their property. As such, the McLaughlins had the
option to site the house on the front or back side of the oak tree, and they ultimately
decided to site the house on the back side.15 Mr. McLaughlin further indicated he
removed the pipe because he was frustrated; he had not asked any of his neighbors
for permission to remove the pipe or begin construction; and following construction,
he told SIPOA that it could take on the responsibility of providing a solution to the
Ralphs' drainage problem.

       After the close of the McLaughlins' case, the Ralphs moved for a directed
verdict on trespass, arguing SIPOA's purported abandonment of the drainage
easement would not have affected the Ralphs' property rights. The circuit court
denied the motion, finding the issues of trespass and abandonment were both for the
jury. After closing arguments, the circuit court charged the jury on, among other
things, the law of easements, trespass, abandonment, and nominal damages. After
deliberating for about five hours, the jury indicated it was deadlocked, and the circuit
court issued an Allen16 charge. After resuming deliberations for a little over an hour,
the jury returned the following verdict: "We, the jury, find for the plaintiff against
the defendant in the amount of $1,000 actual nominal[17] damages . . . ."

      On February 3, 2017, the Ralphs moved for, in the alternative, a new trial
absolute, a new trial as to damages, or a new trial nisi additur pursuant to Rule 59,
SCRCP. In denying the motions for a new trial absolute and a new trial nisi additur,


15
   The drainage easement and no-build area ran along the back side of the property.
16
Allen v. United States, 164 U.S. 492 (1896).
17
   The verdict form only had a space for actual damages, but the jury wrote in the
word nominal underneath.
the circuit court found it was the jury's intention to award nominal damages and that
such an award was supported by the evidence at trial. Additionally, in denying the
motion for a new trial as to damages, the circuit court cited the same rationale and
indicated a new trial as to damages was not warranted because a directed verdict on
the issue of trespass would not have been proper. This appeal followed.

                               ISSUES ON APPEAL
   1. Did the circuit court err by failing to apply the rulings and factual
      determinations in the previous grant of summary judgment to SIPOA as the
      law of the case?

   2. Did the circuit court err by entering a directed verdict for the McLaughlins on
      the issue of punitive damages?

   3. Did the circuit court err in failing to find the McLaughlins trespassed as a
      matter of law?

   4. Did the circuit court err in failing to grant the Ralphs a new trial absolute, a
      new trial nisi additur, or a new trial on damages?

                             STANDARD OF REVIEW
Directed Verdict

       "In reviewing [] a motion for directed verdict . . . , the appellate court applies
the same standard as the circuit court." Hollis v. Stonington Dev., LLC, 394 S.C.
383, 394, 714 S.E.2d 904, 910 (Ct. App. 2011) (second alteration in original)
(quoting Mishoe v. QHG of Lake City, Inc., 366 S.C. 195, 200, 621 S.E.2d 363, 366
(Ct. App. 2005)). As such, "this [c]ourt must view the evidence and all reasonable
inferences from the evidence in the light most favorable to the party opposing the
motion." Fairchild v. S.C. Dep't of Transp., 398 S.C. 90, 99, 727 S.E.2d 407, 411
(2012). "In essence, we must determine whether a verdict for a party opposing the
motion would be reasonably possible under the facts as liberally construed in his
favor." Hurd v. Williamsburg Cty., 353 S.C. 596, 608, 579 S.E.2d 136, 142 (Ct.
App. 2003). "The appellate court will reverse the [circuit] court's ruling on a
[directed verdict] motion only when there is no evidence to support the ruling or
where the ruling is controlled by an error of law." Zinn v. CFI Sales & Mktg., Ltd,
415 S.C. 93, 108–09, 780 S.E.2d 611, 619 (Ct. App. 2015) (second alteration in
original) (quoting Law v. S.C. Dep't of Corr., 368 S.C. 424, 434–35, 629 S.E.2d 642,
648 (2006)).
New Trial

       "A [circuit court]'s order granting or denying a new trial upon the facts will
not be disturbed unless [its] decision is wholly unsupported by the evidence[] or the
conclusion was controlled by an error of law." Curtis v. Blake, 392 S.C. 494, 500,
709 S.E.2d 79, 82 (Ct. App. 2011) (quoting Folkens v. Hunt, 300 S.C. 251, 254–55,
387 S.E.2d 265, 267 (1990)). "Review by an appellate court of the grant or denial
of a new trial is 'limited to consideration of whether evidence exists to support the
[circuit] court's order.'" Id. at 505–06, 709 S.E.2d at 85 (quoting Lane v. Gilbert
Constr. Co., Ltd., 383 S.C. 590, 597, 681 S.E.2d 879, 883 (2009)). "In deciding
whether to assess error to a court's denial of a motion for a new trial, we must
consider the testimony and reasonable inferences to be drawn therefrom in the light
most favorable to the nonmoving party." Vinson v. Hartley, 324 S.C. 389, 405, 477
S.E.2d 715, 723 (Ct. App. 1996); Umhoefer v. Bollinger, 298 S.C. 221, 224, 379
S.E.2d 296, 297 (Ct. App. 1989).

New Trial Nisi Additur

       "The denial of a motion for a new trial nisi is within the [circuit court]'s
discretion and will not be reversed on appeal absent an abuse of discretion." Vinson,
324 S.C. at 406, 477 S.E.2d at 723. "This [c]ourt has the duty to review the record
and determine whether there has been an abuse of discretion amounting to an error
of law." Id. at 406, 477 S.E.2d at 723–24. "We will only reverse if the [circuit court]
abused [its] discretion in deciding a motion for new trial nisi additur to the extent
that an error of law results." Green v. Fritz, 356 S.C. 566, 570, 590 S.E.2d 39, 41
(Ct. App. 2003). "The [circuit court] who heard the evidence and is more familiar
with the evidentiary atmosphere at trial possesses a better-informed view of the
damages than this [c]ourt. Accordingly, great deference is given to the [circuit
court]." Vinson, 324 S.C. at 405–06, 477 S.E.2d at 723 (internal citation omitted).
"Therefore, on appeal of the denial of a motion for a new trial nisi, this [c]ourt will
reverse when the verdict is grossly inadequate or excessive requiring the granting of
a new trial absolute." Id. at 406, 477 S.E.2d at 724.

                                 LAW/ANALYSIS

 I.   Law of the Case

      The Ralphs argue the circuit court erred in failing to apply the findings of fact
and conclusions of law in the grant of summary judgment to SIPOA as the law of
the case. The McLaughlins argue the circuit court properly refused to apply the
findings of fact and conclusions of law in Judge Cooper's summary judgment order
as the law of the case because there was no ruling in his order applying to the Ralphs
and McLaughlins; Judge Cooper denied the summary judgment motions of the
Ralphs and the McLaughlins; and Judge Cooper ruled on the issue of indemnity, not
trespass or punitive damages. We agree with the Ralphs.

       "An unappealed ruling is the law of the case and requires affirmance."
Shirley's Iron Works, Inc. v. City of Union, 403 S.C. 560, 573, 743 S.E.2d 778, 785
(2013); see also Berry v. McLeod, 328 S.C. 435, 442, 492 S.E.2d 794, 798 (Ct. App.
1997) ("There is no appeal from this ruling, and thus, it becomes the law of the
case."). "Where no exception is taken to findings of fact or conclusions of law, they
become the 'law of the case.'" Walters v. Canal Ins. Co., 294 S.C. 150, 151, 363
S.E.2d 120, 121 (Ct. App. 1987) (quoting Ashy v. WeCare Distribs., Inc., 289 S.C.
526, 528, 347 S.E.2d 123, 125 (Ct. App. 1986)). "The law of the case applies both
to those issues explicitly decided and to those issues [that] were necessarily decided
in the former case." Ross v. Med. Univ. of S.C., 328 S.C. 51, 62, 492 S.E.2d 62, 68
(1997). "This State has a long-standing rule that one judge of the same court cannot
overrule another." Shirley's, 403 S.C. at 573, 743 S.E.2d at 785.

       In Shirley's, our supreme court found that previous unappealed orders by
separate judges did not constitute the law of the case because the issues in question
were distinctly different. Id. In so holding, the supreme court found that neither of
the previous unappealed orders specifically ruled on the issue in question. Id.
Similarly, in Binkley v. Burry, this court found that a previous judge's unappealed
order in regard to notice of the existence of an easement did not constitute the law
of the case concerning notice of the scope of the easement. 352 S.C. 286, 294–95,
573 S.E.2d 838, 843 (Ct. App. 2002). The Binkley court held, "the question of notice
regarding the existence of an easement is distinct from the question of notice as it
relates to the scope and enforceability of the easement." Id. at 294, 573 S.E.2d at
843. The court further held that while "the law of the case doctrine may preclude []
challenging [the] finding that the Binkleys did not have notice of the scope and
enforceability of the easement, the doctrine does not prevent [] raising the issue of
when the Binkleys had notice of the existence of the easement." Id. at 294–95, 573
S.E.2d at 843.

      Here, Judge Cooper's grant of summary judgment made explicit rulings and
findings of fact concerning the McLaughlins. Specifically, Judge Cooper ruled "as
a matter of law, there is simply no genuine issue of material fact that the
McLaughlins reasonably relied on the unambiguous acts, representations, and
writings of SIPOA or otherwise reasonably based their decision to remove the pipe
in 2008 . . . ." Judge Cooper's grant of summary judgment was not appealed. As
such, the finding that the McLaughlins could not claim reliance on SIPOA in
removing the pipe was the law of the case. See Shirley's, 403 S.C. at 573, 743 S.E.2d
at 785 ("An unappealed ruling is the law of the case and requires affirmance.").

       The issue of whether the McLaughlins could rely on SIPOA is the exact issue
the Ralphs raised to the circuit court in arguing that Judge Cooper's order constituted
the law of the case. Accordingly, we find the circuit court erred in ruling that Judge
Cooper's findings were not binding on the court and the jury. We note the
McLaughlins' defense was significantly based on the theory that they were acting in
reliance on SIPOA. Moreover, the circuit court's decision to grant the directed
verdict on punitive damages was based largely on its determination that the
McLaughlins believed they had the right to remove the pipe based on SIPOA's
representations. We address the impact of this error below.

II.   Punitive Damages

      The Ralphs argue the circuit court erred in granting a directed verdict as to
punitive damages because more than one reasonable inference could be drawn from
the evidence as to whether the McLaughlins acted with reckless disregard for the
property rights of the Ralphs. We agree.

Preservation

      At the outset, the McLaughlins argue this issue is not preserved because the
Ralphs did not raise the issue of punitive damages in their post-trial motions and did
not object when the directed verdict was granted. We disagree.

       "It is well-settled that an issue cannot be raised for the first time on appeal,
but must have been raised to and ruled upon by the [circuit] court to be preserved
for appellate review." Staubes v. City of Folly Beach, 339 S.C. 406, 412, 529 S.E.2d
543, 546 (2000). "The losing party must first try to convince the lower court it has
ruled wrongly and then, if that effort fails, convince the appellate court that the lower
court erred." I'On, L.L.C. v. Town of Mt. Pleasant, 338 S.C. 406, 422, 526 S.E.2d
716, 724 (2000). "Without an initial ruling by the [circuit] court, a reviewing court
simply would not be able to evaluate whether the [circuit] court committed error."
Staubes, 339 S.C. at 412, 529 S.E.2d at 546. "If the losing party has raised an issue
in the lower court, but the court fails to rule upon it, the party must file a motion to
alter or amend the judgment in order to preserve the issue for appellate review."
I'On, 338 S.C. at 422, 526 S.E.2d at 724 (emphasis added); see also Elam v. S.C.
Dep't of Transp., 361 S.C. 9, 24, 602 S.E.2d 772, 780 (2004) ("A party must file such
a motion when an issue or argument has been raised, but not ruled on, in order to
preserve it for appellate review." (second emphasis added)). "Imposing this
preservation requirement on the appellant is meant to enable the lower court to rule
properly after it has considered all relevant facts, law, and arguments." I'On, 338
S.C. at 422, 526 S.E.2d at 724. However, "[p]ost-trial motions are not necessary to
preserve issues that have been ruled upon at trial . . . ." Wilder Corp. v. Wilke, 330
S.C. 71, 77, 497 S.E.2d 731, 734 (1998). As such, the mere fact that a party received
an unfavorable ruling does not require that party to re-raise the issue in a Rule 59(e)
motion to preserve it. See Eubank v. Eubank, 347 S.C. 367, 373 n.2, 555 S.E.2d
413, 416 n.2 (Ct. App. 2001) ("The 'raised to and ruled on' rule of error preservation
requires only a ruling, not necessarily a favorable one." (emphasis added)).

        The issue of punitive damages was raised to the circuit court when the
McLaughlins moved for a directed verdict. In opposing the motion, the Ralphs
argued that evidence in the record supported the inference that the McLaughlins
acted recklessly, that the McLaughlins had imputed knowledge of the easement
through their chain of title, and that the law of the case precluded the McLaughlins
from claiming reliance on SIPOA. See I'On, 338 S.C. at 422, 526 S.E.2d at 724
("The losing party must first try to convince the lower court it is has ruled wrongly
and then, if that effort fails, convince the appellate court that the lower court erred.").
After hearing arguments from both sides, the circuit court granted a directed verdict
in favor of the McLaughlins. See Staubes, 339 S.C. at 412, 529 S.E.2d at 546
("Without an initial ruling by the [circuit] court, a reviewing court simply would not
be able to evaluate whether the [circuit] court committed error."). Accordingly,
because this issue was raised to and ruled upon by the circuit court, the Ralphs were
not required to make an objection or raise the issue in a post-trial motion to preserve
it for appellate review. See I'On, 338 S.C. at 422, 526 S.E.2d at 724 ("If the losing
party has raised an issue in the lower court, but the court fails to rule upon it, the
party must file a motion to alter or amend the judgment in order to preserve the issue
for appellate review." (emphasis added)); Wilder Corp., 330 S.C. at 77, 497 S.E.2d
at 734 ("Post-trial motions are not necessary to preserve issues that have been ruled
upon at trial . . . .").

Merits

      The Ralphs argue the circuit court erred in failing to submit the issue of
punitive damages to the jury. The McLaughlins argue the circuit court properly
granted a directed verdict on punitive damages because there was no evidence to
support the inference that the McLaughlins acted recklessly, willfully, or wantonly.
We agree with the Ralphs.

     "The purposes of punitive damages are to punish the wrongdoer and deter the
wrongdoer and others from engaging in similar reckless, willful, wanton, or
malicious conduct in the future." Wimberly v. Barr, 359 S.C. 414, 423, 597 S.E.2d
853, 858 (Ct. App. 2004). "Punitive damages may be awarded for trespass when a
defendant's acts have been willful, wanton or in reckless disregard of the rights of
another." Id.; see also Hinson v. A. T. Sistare Constr. Co., 236 S.C. 125, 131, 113
S.E.2d 341, 344 (1960) ("Trespass through mere negligence affords no ground for
punitive damages; but such damages may be awarded whe[n] the trespass is wil[l]ful
and deliberate."), overruled on other grounds by McCall by Andrews v. Batson, 285
S.C. 243, 329 S.E.2d 741 (1985). "'Recklessness implies the doing of a negligent
act knowingly'; it is a 'conscious failure to exercise due care.'" Berberich v. Jack,
392 S.C. 278, 287, 709 S.E.2d 607, 612 (2011) (quoting Yaun v. Baldridge, 243 S.C.
414, 419, 134 S.E.2d 248, 251 (1964)). "If a person of ordinary reason and prudence
would have been conscious of the probability of resulting injury, the law says the
person is reckless or willful and wanton, all of which have the same meaning—the
conscious failure to exercise due care." Id. Moreover, "[a] jury may award punitive
damages even 'when the wrongdoer does not actually realize that he is invading the
rights of another, provided the act is committed in such a manner that a person of
ordinary prudence would say that it was a reckless disregard of another's rights.'"
Fairchild v. S.C. Dep't of Transp., 385 S.C. 344, 353–54, 683 S.E.2d 818, 823 (Ct.
App. 2009) (quoting Camp v. Components, Inc., 285 S.C. 443, 444, 330 S.E.2d 315,
316 (Ct. App. 1985)).

        "When ruling on a directed verdict motion as to punitive damages, 'the circuit
court must view the evidence and the inferences that reasonably can be drawn
therefrom in the light most favorable to the nonmoving party.'" Hollis, 394 S.C. at
393–94, 714 S.E.2d at 909–10 (quoting Mishoe, 366 S.C. at 200, 621 S.E.2d at 366).
"It is not the duty of the [circuit] court to weigh the testimony in ruling on a motion
for a directed verdict." Fairchild, 398 S.C. at 99, 727 S.E.2d at 411. Rather, "[t]he
issue of punitive damages must be submitted to the jury if more than one reasonable
inference can be drawn from the evidence as to whether the defendant's behavior
was reckless, willful, or wanton." Hollis, 394 S.C. at 394, 714 S.E.2d at 910 (quoting
Mishoe, 366 S.C. at 201, 621 S.E.2d at 366). Once the issue has been submitted to
the jury, "the plaintiff has the burden of proving [punitive] damages by clear and
convincing evidence." S.C. Code Ann. § 15-33-135 (2005). Accordingly, in ruling
on a directed verdict motion as to punitive damages, the circuit court must determine
whether there are any reasonable inferences from the evidence to support the
conclusion that the defendant's behavior was reckless. If such an inference can be
made, the issue should be submitted to the jury, who in turn must determine whether
recklessness was proven by clear and convincing evidence.
       As referenced above, this court has previously addressed when the issue of
punitive damages must be submitted to the jury in Mishoe and Hollis. In Mishoe,
the plaintiff suffered serious injuries to her left ankle and right knee when her foot
got caught in a hole while walking across the pavement near a hospital's emergency
room exit. 366 S.C. at 199, 621 S.E.2d at 365. In determining that the circuit court
correctly denied the defendant's motions for a directed verdict and a judgment not
withstanding the verdict, this court noted that the chief executive officer of the
hospital was provided with actual, written notice of the hole almost a year before the
plaintiff's accident. Id. at 201, 621 S.E.2d at 366. The court then stressed that,
despite such notice, the hospital took no action to repair the hole or to warn visitors
or patients of its existence. Id. at 201–02, 621 S.E.2d at 366. Accordingly, the court
determined "evidence of this written notice [was] sufficient to submit the issue of
[Defendant]'s willful, wanton, reckless, or malicious conduct to the jury." Id. at 202,
621 S.E.2d at 366.

       In Hollis, this court again found that the circuit court properly denied a
directed verdict on the issue of punitive damages. 394 S.C. at 390, 714 S.E.2d at
907–08. In the case, the defendant purchased property directly upstream from the
plaintiffs for the purpose of developing a residential subdivision. Id. at 390, 714
S.E.2d at 908. As a result of the defendant's development, the plaintiffs experienced
severe flooding on their property that inhibited access to their home and filled their
ponds with up to four feet of sediment. Id. In determining the issue was correctly
submitted to the jury, the Hollis court noted that the defendant "ignored regulations
regarding erosion control, stormwater runoff, and even its own engineer's plans; took
no action to prevent or correct damage it knew it was causing to the ponds; and used
threats and deception to avoid the consequences of its misconduct." Id. at 394, 714
S.E.2d at 910. The court then highlighted the circuit court's summary of the
evidence, finding that the plaintiffs had expressed concerns about the development's
effects on their property both before and during construction, the South Carolina
Department of Health and Environmental Control and Richland County had put the
defendant on notice that it was not maintaining its stormwater management plan, the
defendant inadequately maintained the stormwater management system, and the
defendant attempted to bully and threaten the plaintiffs. Id. After reviewing the
record, the Hollis court found that the circuit court "correctly denied the motion
because, viewing the evidence in the light most favorable to the [plaintiffs], the jury
had ample evidence from which to find [defendant] acted in reckless disregard of
the rights of others." Id. at 395, 714 S.E.2d at 910.

      We find the decision to grant the directed verdict was based on an error of
law, as the circuit court's determination that the McLaughlins justifiably relied on
SIPOA's representations in removing the pipe was in direct contravention of Judge
Cooper's determinations of law.18 See Zinn, 415 S.C. at 108–09, 780 S.E.2d at 619
("The appellate court will reverse the [circuit] court's ruling on a [directed verdict]
motion [] when . . . the ruling is controlled by an error of law." (second alteration in
original) (quoting Law, 368 S.C. at 434–35, 629 S.E.2d at 648)). However, even
absent Judge Cooper's ruling, the circuit court should have submitted the issue of
punitive damages to the jury.

       First, the jury could have found the McLaughlins knew or should have known
that their downstream neighbors had property interests in the drainage easement and
no-build area before the McLaughlins removed the pipe and built their house. Mr.
McLaughlin indicated he relied on the representations of his real estate agent and
did not speak to SIPOA about the existence of the easement before purchasing the
property. However, under South Carolina law, the McLaughlins had a duty to
inquire into the property rights in the easement, as they are presumed to have
knowledge of the recorded easements in their chain of title. See Moyle v. Campbell,
126 S.C. 180, 193–94, 119 S.E. 186, 190 (1923) ("The law imputes to a purchaser
of real estate notice of the recitals contained in the written instruments[] forming his
chain of title and charges him with the duty of making such reasonable inquiry and
investigation as is suggested by the recitals and references therein contained."
(emphasis added) (internal citations omitted)); Binkley v. Rabon Creek Watershed
Conservation Dist. of Fountain Inn, 348 S.C. 58, 71, 558 S.E.2d 902, 909 (Ct. App.
2001) ("Notice of a deed is notice of its whole contents . . . and it is also notice of
whatever matters one would have learned by any inquiry which the recitals of the
instrument made it one's duty to pursue." (alteration in original) (quoting 66 C.J.S.
Notice § 19, at 454 (1998))); Harbison Cmty. Ass'n, Inc. v. Mueller, 319 S.C. 99,
103, 459 S.E.2d 860, 863 (Ct. App. 1995) ("A homeowner is charged with
constructive notice of any restriction properly recorded within the chain of title.").19
Additionally, SIPOA notified the McLaughlins that if they removed the drainage
pipe, they bore the responsibility of doing so in a manner that maintained the
drainage system for the downstream lots. Despite receiving such notice and hearing
the objections of their neighbors, the McLaughlins refused to acknowledge the

18
  See supra Section I.
19
  As such, we do not agree that the circuit court's contention that most people do
not read their deeds overcomes this presumption, particularly when considering
Mr. Yates's testimony that an attorney could have discovered the easement after
twenty to thirty minutes of searching the title. See Moyle, 126 S.C. at 194, 119
S.E. at 190 ("Generally the means of knowledge and the duty of using them are
equivalent to knowledge.").
existence of the easement. Finally, Mr. McLaughlin conceded that he authorized his
contractors to remove the pipe after getting "frustrated" with SIPOA's inability to
provide a solution that allowed the McLaughlins to build their house as sited.
Therefore, when viewing the facts in the light most favorable to the Ralphs, we find
the jury could have determined that a person of ordinary reason and prudence would
have been on notice that the McLaughlins' downstream neighbors had property
interests in the drainage easement. Thus, the jury could have reasonably found that
the McLaughlins acted in conscious disregard of the rights of their downstream
neighbors in removing the drainage pipe and building in the no-build area. See
Berberich, 392 S.C. at 287, 709 S.E.2d at 612 ("'Recklessness implies the doing of
a negligent act knowingly'; it is a 'conscious failure to exercise due care.'" (emphasis
added) (quoting Yaun, 243 S.C. at 419, 134 S.E.2d at 251)); id. ("If a person of
ordinary reason and prudence would have been conscious of the probability of
resulting injury, the law says the person is reckless or willful and wanton, all of
which have the same meaning—the conscious failure to exercise due care.").

        Second, even if the McLaughlins believed they had the right to remove the
pipe, this would not preclude a jury from finding that they acted recklessly. See
Fairchild, 385 S.C. at 353–54, 683 S.E.2d at 823 ("A jury may award punitive
damages even 'when the wrongdoer does not actually realize that he is invading the
rights of another, provided the act is committed in such a manner that a person of
ordinary prudence would say that it was a reckless disregard of another's rights.'"
(quoting Camp, 285 S.C. at 444, 330 S.E.2d at 316)). At trial, Mr. McLaughlin
acknowledged that he was aware several of his neighbors had raised concerns about
the removal of the pipe. Mr. McLaughlin also acknowledged that he attended the
meeting where Mr. George gave his presentation and understood removing the pipe
would have adverse effects on his neighbors' properties. Finally, Mr. McLaughlin
testified that the McLaughlins could have sited their house on the front or back side
of the oak tree in the middle of their lot. However, the McLaughlins never attempted
or offered to site the house on the front side, which would have left the drainage
easement intact. When taking these facts in the light most favorable to the Ralphs,
we find the jury could have determined that a person of ordinary reason and prudence
would have known that removing the drainage pipe would produce negative
consequences for the downstream properties that relied on the drainage easement.
Thus, the jury could have reasonably determined that the McLaughlins acted in
reckless disregard of the rights of their downstream neighbors by removing the pipe
and building in the no-build area. See Berberich, 392 S.C. at 287, 709 S.E.2d at 612
("If a person of ordinary reason and prudence would have been conscious of the
probability of resulting injury, the law says the person is reckless or willful and
wanton, all of which have the same meaning—the conscious failure to exercise due
care.").

       In ruling that a directed verdict was justified, the circuit court indicated it did
not think the McLaughlins were acting recklessly or intentionally because it found
the McLaughlins reasonably believed they had the right to remove the pipe. The
court stressed that it did not "think [the McLaughlins were] acting malevolently,
certainly not to the level of clear and convincing . . . ." (emphasis added). In so
ruling, we find the circuit court invaded the jury's province by improperly weighing
the evidence. See Fairchild, 398 S.C. at 99, 727 S.E.2d at 411 ("It is not the duty of
the [circuit] court to weigh the testimony in ruling on a motion for a directed
verdict."). Because a reasonable juror could have found the McLaughlins acted
recklessly in either 1) removing the pipe and building in the no-build area when they
knew or should have known that their neighbors had property interests in the
drainage easement or 2) removing the pipe with knowledge that it would adversely
affect their neighbors' properties, the circuit court erred by not submitting punitive
damages to the jury. See Hollis, 394 S.C. at 394, 714 S.E.2d at 910 ("The issue of
punitive damages must be submitted to the jury if more than one reasonable
inference can be drawn from the evidence as to whether the defendant's behavior
was reckless, willful, or wanton." (quoting Mishoe, 366 S.C. at 201, 621 S.E.2d at
366)).

III.   Directed Verdict on Trespass
       The Ralphs argue the circuit court erred in failing to grant a directed verdict
on the issues of abandonment and trespass because both were questions of law and
not fact. The McLaughlins argue both issues were properly submitted to the jury, as
they were both questions of fact. We agree with the Ralphs.

      "When ruling on a directed verdict motion [], 'the circuit court must view the
evidence and the inferences that reasonably can be drawn therefrom in the light most
favorable to the nonmoving party.'" Hollis, 394 S.C. at 393–94, 714 S.E.2d at 909–
10 (quoting Mishoe, 366 S.C. at 200, 621 S.E.2d at 366). "A case should be
submitted to the jury when the evidence is susceptible of more than one reasonable
inference." Fairchild, 398 S.C. at 99, 727 S.E.2d at 411. However, "[o]ur courts
have recognized that when only one reasonable inference can be deduced from the
evidence, the question becomes one of law for the court." Hurd, 353 S.C. at 609,
579 S.E.2d at 143. Thus, "[w]hen the evidence yields only one inference, a directed
verdict in favor of the moving party is proper." Id. at 609, 579 S.E.2d at 142.
       "The unwarrantable entry on land in the peaceable possession of another is a
trespass, without regard to the degree of force used, the means by which the
enclosure is broken, or the extent of the damage inflicted." Snow v. City of
Columbia, 305 S.C. 544, 552, 409 S.E.2d 797, 802 (Ct. App. 1991). "The entry itself
is the wrong. Thus, for example, if one without license from the person in possession
of land walks upon it, or casts a twig upon it, or pours a bucket of water upon it, he
commits a trespass by the very act of breaking the enclosure." Id. "To constitute an
actionable trespass, [] there must be an affirmative act, the invasion of the land must
be intentional, and the harm caused must be the direct result of that invasion." Id. at
553, 409 S.E.2d at 802. "Intent is proved by showing that the defendant acted
voluntarily and that he knew or should have known the result would follow from his
act." Id. Accordingly, the owner of a servient estate commits trespass by
intentionally destroying an easement without the consent of the easement holder.
See Susan F. French, Relocating Easements: Restatement (Third), Servitudes §
4.8(3), 38 Real Prop. Prob. & Tr. J. 1, 4–5 (2003) (noting the majority rule since the
late 19th century has been that "the owner of the servient estate commits trespass by
relocating [or destroying] an easement without the consent of the holder of the
easement.").

       At trial, Mr. McLaughlin conceded that he authorized his contractors to
remove the pipe and build part of his home over the easement and no-build area. See
Snow, 305 S.C. at 553, 409 S.E.2d at 802. ("To constitute an actionable
trespass . . . the invasion of the land must be intentional . . . ."). Additionally, Mr.
McLaughlin acknowledged that he did not obtain the Ralphs' permission before
doing so. See id. at 552, 409 S.E.2d at 802 ([I]f one without license from the person
in possession of land walks upon it . . . he commits a trespass by the very act of
breaking the enclosure." (emphasis added)). Thus, upon establishing an ownership
interest in the easement, the Ralphs would be entitled to judgment as a matter of law.
See French, supra, at 4–5 ("[T]he owner of the servient estate commits trespass by
[destroying] an easement without the consent of the holder of the easement."
(emphasis added)); see also Hurd, 353 S.C. at 609, 579 S.E.2d at 143 ("Our courts
have recognized that when only one reasonable inference can be deduced from the
evidence, the question becomes one of law for the court."). As we will discuss
below, ownership of the drainage easement at the time it was destroyed was a
question of law. Therefore, we find the circuit court erred in submitting the issue of
trespass to the jury.

      The existence of the drainage easement was undisputed at trial. However, the
McLaughlins argue any ownership interests in the drainage easement had been
extinguished before they removed the pipe because SIPOA had unilaterally
abandoned the easement. Whether SIPOA could effectively abandon the drainage
easement turns on the ownership interests in the easement before it was purportedly
abandoned. Because determination of such ownership interests was a question of
interpreting the Seabrook Plat and subsequent deeds, it was a question of law. See
Slear v. Hanna, 329 S.C. 407, 410–11, 496 S.E.2d 633, 635 (1998) ("The
determination of the existence of an easement is a question of fact . . . [, however,
if] the action is viewed as interpreting a deed, it is an equitable matter . . . ."
(emphasis added) (internal citation omitted)).

       "[W]here a deed describes land as is shown on a certain plat, such plat
becomes a part of the deed." Blue Ridge Realty Co. v. Williamson, 247 S.C. 112,
118, 145 S.E.2d 922, 924 (1965). "[T]he purchaser of lots with reference to the plat
of the subdivision acquire[s] every easement, privilege[,] and advantage shown upon
said plat . . . ." Carolina Land Co., Inc. v. Bland, 265 S.C. 98, 105, 217 S.E.2d 16,
19 (1975); see also Corbin v. Cherokee Realty Co., 229 S.C. 16, 24, 91 S.E.2d 542,
546 (1956) ("Such purchasers acquire[] every easement, privilege[,] and advantage
[that] the plat represent[s] as belonging to them."). "It is generally held that when
the owner of land has it subdivided and platted into lots and [easements,] and sells
and conveys the lots with reference to the plat, he thereby dedicates said [easements]
to the use of such lot owners [and] their successors in title . . . ." Williamson, 247
S.C. at 118, 145 S.E.2d at 924–25. "[A]s between the owner, who has conveyed lots
according to a plat, and his grantee or grantees, the dedication is complete when the
conveyance is made . . . ." Outlaw v. Moise, 222 S.C. 24, 30, 71 S.E.2d 509, 511
(1952) (citation omitted). "Such an easement is deemed a part of the property to
which the grantee is entitled and of which he cannot be divested except by due
process of law." Bland, 265 S.C. at 106, 217 S.E.2d at 20 (citation omitted).
Accordingly, an easement dedicated by plat is an easement appurtenant. See Tupper
v. Dorchester Cty., 326 S.C. 318, 325, 487 S.E.2d 187, 191 (1997) ("[A]n
appurtenant easement inheres in the land, concerns the premises, has one terminus
on the land of the party claiming it, and is essentially necessary to the enjoyment
thereof."). Therefore, such easements pass with the dominant estate upon
conveyance. See id. ("[An easement appurtenant] passes with the dominant estate
upon conveyance.").

       The Seabrook Plat included the easement and no-build area across lots 21-28.
Therefore, the easement was dedicated to the property owners upon conveyance of
the lots in question. See Williamson, 247 S.C. at 118, 145 S.E.2d at 924–25 ("It is
generally held that when the owner of land has it subdivided and platted into lots and
[easements,] and sells and conveys the lots with reference to the plat, he thereby
dedicates said [easements] to the use of such lot owners [and] their successors in
title . . . ."). As such, we find the Ralphs (as owners of lot 23)—as well as the owners
of lots 21, 24, 25, 26, 27, and 28—acquired ownership interests in the drainage
easement and no-build area across lot 22 as a matter of law.

       Consequently, because the lot owners had property interests in the drainage
easement, the question of whether SIPOA's unilateral abandonment was effective
was a question of law. "It is [a] well-settled principle that an owner of an easement
may relinquish that easement by abandonment, express or implied." Immanuel
Baptist Church of N. Augusta v. Barnes, 274 S.C. 125, 131, 264 S.E.2d 142, 144
(1980) (emphasis added). "The pivotal issue in determining whether there has been
an abandonment is the intention of the owner." Id. (emphasis added). "[Intent to
abandon an easement] may be inferred from the acts and conduct of the owner and
the nature and situation of the property . . . ." Bland, 265 S.C. at 109, 217 S.E.2d at
21 (emphasis added). Thus, a third-party cannot unilaterally affect the rights of the
easement holder or unilaterally abandon an owner's easement by recording a new
plat. See Corbin, 229 S.C. at 24, 91 S.E.2d at 546 ("The Florenza Company could
not without the consent of [the owner] change the location or width of [the
easement]." (emphasis added)); Bland, 265 S.C. at 107, 217 S.E.2d at 20 ("The fact
that a new plat of the property in question was made did not destroy the easement
created on the [original] plat.").

       Under South Carolina law, it is clear that an easement may only be abandoned
by its owner. See Barnes, 274 S.C. at 131, 264 S.E.2d at 144 ("It is [a] well-settled
principle that an owner of an easement may relinquish that easement by
abandonment, express or implied." (emphasis added)). As such, SIPOA's purported
abandonment of the drainage easement could not affect the Ralphs' interest as a
matter of law. See Bland, 265 S.C. at 106, 217 S.E.2d at 20 ("Such an easement is
deemed a part of the property to which the grantee is entitled and of which he cannot
be divested except by due process of law." (citation omitted)). Similarly, the
recording of the Forsberg Plat could not affect the Ralphs' interest as a matter of law.
See id. at 107, 217 S.E.2d at 20 ("The fact that a new plat of the property in question
was made did not destroy the easement created on the [original] plat."). Rather, Mr.
Yates correctly testified that abandonment of the drainage easement would not be
effective unless all of the lot owners with an interest in the easement agreed to the
abandonment. See Barnes, 274 S.C. at 131, 264 S.E.2d at 144 ("The pivotal issue
in determining whether there has been an abandonment is the intention of the owner."
(emphasis added)). Therefore, we find the circuit court erred in submitting the issue
of abandonment to the jury.

      Accordingly, because the Ralphs established ownership of the easement as a
matter of law and the ineffectiveness of SIPOA's abandonment as a matter of law,
we find the Ralphs were entitled to enforce the easement as a matter of law.
Therefore, because Mr. McLaughlin admitted authorizing his contractors to remove
the pipe and build over the no-build area, the issue of trespass is susceptible to only
one inference and should not have been submitted to the jury. See Hurd, 353 S.C.
at 609, 579 S.E.2d at 142 ("When the evidence yields only one inference, a directed
verdict in favor of the moving party is proper."). As such, we find the circuit court
erred in refusing to grant a directed verdict on trespass.

IV.   New Trial Motions
       The Ralphs argue the circuit court erred in denying their motion for a new trial
absolute, a new trial on damages, or a new trial nisi additur because its judgment
and order denying a new trial were characterized by errors of law and the damages
award was wholly unsupported by the evidence. As indicated above, the circuit
court committed several errors of law, particularly 1) failing to apply Judge Cooper's
ruling as the law of the case; 2) granting a directed verdict on punitive damages; and
3) submitting the issues of trespass and abandonment to the jury. As a result of these
errors, we agree that the Ralphs are entitled to a new trial.20

       A new trial is an appropriate remedy when "the verdict is inconsistent and
reflects the jury's confusion." Vinson, 324 S.C. at 404, 477 S.E.2d at 722. As such,
a circuit court must take certain steps to prevent juror confusion. In crafting a jury
charge, "[o]nly law applicable to the case should be charged to the jury. Instructions
that do not fit the facts of the case may serve only to confuse the jury." State v.
Blurton, 352 S.C. 203, 208, 573 S.E.2d 802, 804 (2002). Similarly, "it [is] the duty
of the [circuit court] to eliminate from the proceedings the questions of law[] and to
submit to the jury only questions of fact . . . ." Duren v. Kee, 41 S.C. 171, 176, 19
S.E. 492, 494 (1894). Accordingly, when a jury charge consists of irrelevant and
inapplicable principles that confuse the jury in a manner affecting the outcome of
the trial, it constitutes reversible error. Cole v. Raut, 378 S.C. 398, 404, 663 S.E.2d
30, 33 (2008). Likewise, "it is reversible error to charge a correct principle of law
as governing a case when such principle is inapplicable to the issues on trial." Dunsil
v. E.M. Jones Chevrolet Co., Inc., 268 S.C. 291, 295, 233 S.E.2d 101, 103 (1977).


20
  Because we find the Ralphs are entitled to a new trial based on several errors of
law, we decline to address their argument that the evidence in the record does not
support the jury's nominal damages award. See Futch v. McAllister Towing of
Georgetown, Inc., 335 S.C. 598, 613, 518 S.E.2d 591, 598 (1999) (noting an
appellate court need not address appellant's remaining issues when its determination
of a prior issue is dispositive).
       When taken together, we find the failure to apply Judge Cooper's order as the
law of the case and the failure to grant a directed verdict on trespass likely
overburdened and confused the jury, affecting its damages award. The circuit court
should have instructed the jury on the law of the case and precluded the McLaughlins
from arguing reliance on SIPOA to the jury. Furthermore, because trespass was
established as a matter of law, the jury should have only been responsible for
determining damages and punitive damages. Instead, the circuit court allowed the
McLaughlins to argue reliance to the jury; did not instruct the jury that the
McLaughlins could not rely on SIPOA as a matter of law; and submitted the issues
of trespass, abandonment, and damages to the jury. See Blurton, 352 S.C. at 208,
573 S.E.2d at 804 ("Only law applicable to the case should be charged to the jury.").
As such, the jury's role expanded from simply determining damages to ruling on
complex questions of law.21 See Duren, 41 S.C. at 175, 19 S.E. at 494 ("[Q]uestions
of law do not go to the jury . . . .").

       Moreover, by allowing the jury to hear evidence of reliance and rule on the
issue of abandonment, the circuit court gave credence to the McLaughlins' theories
that 1) the easement could have been abandoned by SIPOA and 2) they justifiably
relied on SIPOA's representations that the easement had been abandoned. In turn
these theories supported the overall theme of the McLaughlins' case: that they were
not responsible for damaging the Ralphs' property because they did not know the
easement existed. However, both of these theories are misleading, as SIPOA could
not have abandoned the easement as a matter of law and any purported reliance on
SIPOA was irrelevant in determining damages.22 Accordingly, we find the
combined effect of these errors likely confused and overburdened the jury in a
manner prejudicial to the Ralphs. See Cole, 378 S.C. at 404, 663 S.E.2d at 33 ("A
jury charge consisting of irrelevant and inapplicable principles may confuse the jury
and constitutes reversible error where the jury[']s confusion affects the outcome of
the trial."); Dunsil, 268 S.C. at 295, 233 S.E.2d at 103 ("[I]t is reversible error to
charge a correct principle of law as governing a case when such principle is
inapplicable to the issues on trial."); see, e.g., C. I. T. Corp. v. Corley, 196 S.C. 339,

21
   As indicated above, the issues of abandonment and trespass were both questions
of law rather than fact. See supra Section III.
22
   Moreover, even though the issue of trespass should not have been submitted to the
jury, we note that any purported reliance on SIPOA's representations by the
McLaughlins would have also been irrelevant in determining trespass. See Snow,
305 S.C. at 553, 409 S.E.2d at 802 ("Although neither deliberation, purpose, motive,
nor malice are necessary elements of intent, the defendant must intend the act which
in law constitutes [trespass].").
342–43, 13 S.E.2d 440, 441–42 (1941) (reversing a circuit court's order that
conflicted with a previous unappealed order constituting the law of the case).

       Second, we find the failure to submit the issue of punitive damages to the jury
also constitutes reversible error. See Zinn, 415 S.C. at 108–09, 780 S.E.2d at 619
("The appellate court will reverse the [circuit] court's ruling on a [directed verdict]
motion [] when there is no evidence to support the ruling or where the ruling is
controlled by an error of law." (second alteration in original) (quoting Law, 368 S.C.
at 434–35, 629 S.E.2d at 648)); see, e.g., Rhodes v. Lawrence, 279 S.C. 96, 97–98,
302 S.E.2d 343, 344 (1983) (remanding for a new trial after determining the circuit
court erred in granting a directed verdict on punitive damages).

       As such, we agree that the Ralphs are entitled to a new trial. However, we
find the scope of the new trial can be limited on remand. "The law in South Carolina
is clear that when a verdict in favor of a plaintiff is fully supported by the evidence
on the issue of liability but the damages awarded are inadequate, a new trial may be
ordered on the issue of damages alone." Cartin v. Keller Bldg. Prods. of Charleston,
299 S.C. 152, 153, 382 S.E.2d 922, 923 (1989). In other words, "[a] new trial on
damages alone is not warranted unless the evidence presented indicated that a
directed verdict on the issue of liability would have been proper." Pelican Bldg.
Ctrs. of Horry-Georgetown, Inc. v. Dutton, 311 S.C. 56, 61, 427 S.E.2d 673, 676
(1993); see also S.C. Code Ann. § 15-33-125 (2005) ("Unless the plaintiff is entitled
to a directed verdict on the issue of liability, any new trial must include both issues
of liability and damages.").

         As discussed above,23 we find the Ralphs were entitled to a directed verdict
on trespass. Therefore, as the issue of liability has already been established as a
matter of law, it is not necessary to remand the case for a new trial absolute. See
§ 15-33-125 ("Unless the plaintiff is entitled to a directed verdict on the issue of
liability, any new trial must include both issues of liability and damages.").
Accordingly, we remand the case for a new trial on compensatory damages and
punitive damages only.

                                  CONCLUSION
      Based on the foregoing, we find the circuit court erred in failing to apply Judge
Cooper's ruling as the law of the case, granting a directed verdict on the issue of
punitive damages, and submitting the issues of trespass and abandonment to the jury.
Accordingly, we reverse the judgment and remand the case for a new trial on

23
     See supra Section III.
compensatory damages and punitive damages. Furthermore, on remand, Judge
Cooper's determination that the McLaughlins could not reasonably rely on SIPOA's
representations shall be applied as the law of the case.

REVERSED AND REMANDED.

WILLIAMS and HILL, JJ., concur.